ROBERTS, Chief Justice,
dissenting.
Pursuant to this Court’s order, this case has been fully briefed and argued before the Court. Accordingly, I dissent from the majority’s refusal on this record to assume plenary jurisdiction and reach the merits in this case, which involves the validity of a subpoena seeking all materials concerning conversations between petitioner, a sexual assault counselor as defined in 42 Pa.C.S. § 5945.1, and the eight-year-old victim of the alleged offense. See generally Matter of Pittsburgh Action Against Rape, 494 Pa. 15, 428 A.2d 126 (1981).